Beasley, Judge,
concurring specially.
I concur in the judgment but not in all that is written. OCGA § 40-6-98 (b) prohibits standing on a highway “for the purpose of soliciting . . . business.” It is not confined to defendant’s business or one for which he receives remuneration. It might be someone else’s business, for which the solicitor is donating his own time and efforts. The solicitor’s relationship to the business is not crucial; he need not profit. Rather what controls is whether the solicitation is for business.